United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-4255
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *
      v.                                   * Appeal from the United States
                                           * District Court for the
Gilbert Chavez-Flores,                     * Western District of Missouri.
                                           *
             Appellant.                    *     [UNPUBLISHED]
                                      ___________

                            Submitted: December 5, 2000
                                Filed: December 26, 2000
                                    ___________

Before RICHARD S. ARNOLD, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Gilbert Chavez-Flores pleaded guilty to possessing methamphetamine with intent
to distribute, in violation of 21 U.S.C. § 841(a)(1), and the district court1 sentenced him
to 120 months imprisonment and five years supervised release. On appeal, his counsel
has filed a brief--arguing that the court erroneously denied Chavez-Flores’s plea-
withdrawal motion, and erroneously denied him safety-valve relief at sentencing--and




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
has moved to withdraw under Anders v. California, 386 U.S. 738 (1967). Chavez-
Flores has not filed a pro se supplemental brief.

       Having reviewed the plea-withdrawal motion that Chavez-Flores submitted to
the district court, in light of his acknowledgment at the change-of-plea hearing of
satisfaction with his counsel, we conclude that the court did not abuse its discretion in
denying the motion. See United States v. Bahena, 223 F.3d 797, 806-07 (8th Cir.
2000) (standard of review; defendant’s allegation in plea-withdrawal motion of poor
assistance by counsel was rebutted by defendant’s declaration under oath at
change-of-plea hearing that he understood proceedings, was satisfied with his lawyer,
and had committed crimes charged; plea was knowing, voluntary, and intelligent, and
defendant did not show any fair and just reason for withdrawing it); United States v.
Newson, 46 F.3d 730, 733 (8th Cir. 1995) (defendant’s failure to assert any objections
to counsel’s performance at change-of-plea hearing refutes any claim of ineffective
assistance as basis for withdrawing plea).

       We also conclude that the district court did not clearly err in denying Chavez-
Flores safety-valve relief. See United States v. Tournier, 171 F.3d 645, 647 (8th Cir.
1999) (clear-error standard of review); United States v. Santana, 150 F.3d 860, 864
(8th Cir. 1998) (defendant carries burden of demonstrating that he has truthfully
provided to government before sentencing all information regarding relevant crime).
The court’s determination that his purported inability to provide information about his
drug source was incredible is supported by a law enforcement report placed into
evidence at sentencing. See United States v. Velasquez, 141 F.3d 1280, 1283 (8th
Cir.) (affirming denial of safety-valve relief where there was extrinsic support for
government’s opinion that defendant had not been fully truthful), cert. denied, 525 U.S.
897 (1998); United States v. Romo, 81 F.3d 84, 86 (8th Cir. 1996) (affirming denial
of safety-valve relief where, although defendant provided limited information about his
crime to government, presentence report indicated that he had not been fully truthful).


                                           -2-
       Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm
the judgment of the district court, and we grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-